Exhibit 10.21

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT entered into as of January 1, 1996 by and between Sara Lee
Corporation, a Maryland corporation, with its principal place of business at
Three First National Plaza, Suite 4600, Chicago, Illinois 60602 U.S.A. 60602
(“Sara Lee”), and A. Nühn, an individual whose principal residence is in the
Netherlands (“Nühn”).

 

Introduction

 

A. Nühn is a Senior Vice President of Sara Lee. Nühn also serves as Member of
the Board of Management of Sara Lee/DE N.V., an indirect, wholly-owned
subsidiary of Sara Lee, incorporated in the Netherlands (“Sara Lee/DE”).

 

B. Nühn has agreed to continue to serve Sara Lee and Sara Lee/DE as a Senior
Vice President and as Member of Sara Lee/DE’s Board of management, respectively,
in consideration for certain compensation and benefits.

 

C. Sara Lee has granted certain compensation and benefits to Nühn in
consideration for his services as Senior Vice President.

 

D. Nühn has entered into a written employment agreement with Sara Lee/DE dated
as June 6, 1990, amended as of June 1, 1995, providing for certain compensation
and benefits related to his services as member of the Board of Management of
Sara Lee/DE (the “Sara Lee/DE Employment Agreement”).

 

E. Nühn and Sara Lee desire to amend the terms and conditions for servicing Sara
Lee and to enter into a written employment agreement (the “Employment
Agreement”).

 

Now therefore, Sara Lee and Nühn hereby agree as follows:

 

1. Employment - Duties and Responsibilities

 

Subject to the terms and conditions of this Agreement, Sara Lee agrees to
continue to employ Nühn in the capacity of Senior Vice President. In
consideration of the compensation and benefits provided for in this Agreement,
Nühn agrees to perform such services as may be requested from time to time by
Sara Lee. Without limiting the foregoing, Nühn agrees to assist with the ongoing
design and development of Sara Lee’s business strategies, acquisition and
divestment policies, human resources policies and communications policies, in
particular in relation to the Household & Body Care division. In addition, Nühn
agrees to (i) represent Sara Lee externally and enhances investor relations and
(ii) contribute to and establish programs and policies to optimize the financial
results of the respective operating companies of Sara Lee. In undertaking the
foregoing duties and responsibilities, the parties acknowledge and agree that
Nühn requires to be in the U.S.A. for at least twenty days per year.

 

2. Employment at Will

 

The parties acknowledge and agree that Nühn shall hold his office as a Senior
Vice President of Sara Lee at the pleasure of the Board of Directors of Sara
Lee, and that consequently, Nühn is an “at will” employee and this Agreement and
his employment may be terminated by Sara Lee at any time without reason or
cause.



--------------------------------------------------------------------------------

3. Annual Salary

 

In consideration for the services rendered by Nühn to Sara Lee, during the term
of this Agreement and commencing as of January 1, 1996 Sara Lee shall pay Nühn
an annual gross salary of NLG 138,500. Sara Lee shall evaluate Nühn’s
performance at least annually and may adjust his annual gross salary as of
January 1 of each succeeding year that this Agreement remains in effect. Sara
Lee shall pay Nühn’s salary, after deducting or withholding all applicable
payroll taxes and premiums due in the U.S.A., paid in advance, in four quarterly
installments, on or about the last business day of December, March, June and
September. At Nühn’s request, Sara lee will arrange for the direct deposit (via
wire transfer or other electronic delivery) of Nühn’s quarterly annual salary
payments to Nühn’s bank or other financial institution.

 

4. Short-Term (Annual) Performance Incentive Plan

 

During the term of this Agreement, Nühn shall be entitled to participate in the
Sara Lee Corporation Short-Term (Annual) Performance Incentive Plan (the “Annual
Plan”) in accordance with the terms and conditions of the Annual Plan. The
Annual Plan currently provides for the opportunity to earn additional
compensation payable in cash (the “Annual Bonus”). The potential amount of the
Annual Bonus may be related to the performance of operating businesses for which
Nühn is responsible, the performance of Sara Lee Corporation in its entirety,
and the performance of Nühn in meeting certain individual performance criteria.
Under the terms of the Annual Plan Nühn shall be eligible to earn an incentive
award, payable in cash, of up to 100% of his annual salary during each fiscal
year. The performance standards against which his award will be determined shall
be established at the beginning of each fiscal year during the term of this
Agreement by the Sara Lee executive to whom Nühn reports and the terms and
provisions established for the Annual Plan by Sara Lee’s Board of Directors, or
a committee thereof. Any award earned by Nühn under the Annual Plan payable in
cash shall be paid to Nühn at the same time as awards under the Annual Plan are
paid to other Sara Lee executives.

 

5. Financial Counseling

 

During the term of this Agreement, Sara Lee shall reimburse Nühn for amounts
paid by him related to his personal financial counseling in accordance with the
terms and conditions of the Sara Lee Corporation Personal Financial Counseling
Program.

 

6. Agreement with Respect to Confidential Information

 

(a) Nondisclosure of Confidential Information

 

Nühn agrees, during the term of employment and after employment to keep
confidential all information relating to the business of Sara Lee which he
learns or develops or has access to during the term of this employment,
excepting only such information as is already known to the public, or becomes
known to the public through no fault of Nühn, and not to use (except in the
ordinary course of his employment), release, or disclose the same except with
the prior written permission of Sara Lee. As used in this Agreement,
“confidential information” means any information or compilation of information
relating to the business of Sara Lee not publicly known or readily ascertainable
by proper means. It includes, but is not limited to, trade secrets, customer
lists, price lists, and information relating to products, technology, research,
development, manufacturing, purchasing, accounting, engineering, marketing,
merchandising, and selling.

 

(b) Sara Lee Property

 

Nühn agrees that all Sara Lee property including records, files, memoranda,
reports, price lists, customer lists, plans, documents, equipment and the like,
relating to the business of Sara Lee, which Nühn shall use or prepare or come
into contact with, shall be the exclusive property of Sara Lee. Nühn further
agrees that, upon request by Sara Lee, and in any event upon termination of
employment, Nühn shall turn over to Sara Lee such property in his possession or
under his control.

 

2



--------------------------------------------------------------------------------

7. Remedies

 

Nühn agrees that this Agreement is intended to protect and preserve legitimate
business interests of Sara Lee and that it will be difficult, if not impossible,
to compute the amount of loss and damage to Sara Lee if Nühn should breach his
covenants under this Agreement. It is further agreed that any breach or
threatened breach of this Agreement may render irreparable harm to Sara Lee.
Accordingly, in the event of a breach or threatened breach by Nühn, Sara Lee
shall have available to it all remedies provided by law or equity, including,
but not limited to, preliminary and permanent injunctive relief, without the
requirement to deliver or post security, to restrain Nühn from violating this
Agreement. Nothing herein shall be construed as prohibiting Sara Lee from
pursing any other remedies available to it. Notwithstanding any legal remedies
available to Sara Lee as a result of a breach of this Agreement, in the event of
a breach by Nühn, Sara Lee shall be entitled to withhold and avoid payment of
any money or other benefits due or to become due under this or any other
agreement between Nühn and Sara Lee with the exception of any basic compensation
earned prior to termination.

 

8. Termination and Severance

 

In the event this Agreement is terminated by Sara Lee, Nühn shall be eligible
for severance benefits subject to the terms and conditions of the Sara Lee
Corporation Severance Policy for Corporate Officers, as amended from time to
time (the “Policy”). The severance benefits, if any, payable under the Policy
shall be the sole and exclusive severance benefits payable to Nühn.

 

9. Other Terms and Conditions of Employment

 

This Agreement shall not be deemed to amend or modify the terms and conditions
of the Sara Lee/DE Agreement. The Sara Lee/DE Agreement shall remain in full
force and effect in accordance with its provisions.

 

10. Governing Conditions

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Illinois.

 

11. Entire Agreement/Amendments

 

This Agreement supersedes all existing agreements between the parties, whether
written or oral. No change, modification or amendment of this Agreement shall be
of any effect unless in writing and signed by Nühn and Sara Lee.

 

        /s/ Adriaan Nühn

--------------------------------------------------------------------------------

  SARA LEE CORPORATION    

/s/ Gary C. Grom

--------------------------------------------------------------------------------

    Senior Vice President, Human Resources

 

3